UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6183



BENNIE WHITEHEAD,

                                                Petitioner - Appellant,

          versus


LARRY W. JARVIS,     Warden;    MARK   L.   EARLEY,
Attorney General,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-572-7)


Submitted:   April 18, 2002                    Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bennie Whitehead, Appellant Pro Se.     Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bennie Whitehead seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.*    See Whitehead v. Jarvis, No. CA-

01-572-7 (W.D. Va. Jan. 7, 2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Whitehead’s § 2254 petition listed convictions on June 17,
1999, and February 25, 2000, but asserted claims related only to
the 1999 conviction. The district court’s order does not discuss
Whitehead’s February 2000 conviction, and we express no opinion as
to any potential claims arising from that conviction.


                                 2